207 F.2d 695
RAIMONDIv.UNITED STATES.
No. 13738.
United States Court of Appeals Ninth Circuit.
October 23, 1953.

John F. Harper, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., Joseph Karesh, Asst. U. S. Atty., Richard H. Foster, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before ORR and POPE, Circuit Judges, and GOODMAN, District Judge.
PER CURIAM.


1
Appellant and a codefendant were tried below upon a six count indictment. Appellant was found guilty upon two counts, one charging violation of the Jones-Miller Act, 21 U.S.C.A. § 174; and the other charging a violation of 18 U.S.C. § 371, a conspiracy to violate the Jones-Miller Act, 21 U.S.C.A. § 174, and the Harrison Narcotic Act, 26 U.S. C. §§ 2556, 2557. His codefendant was found guilty upon all six counts of the indictment.


2
The sole ground of appellant's appeal is that the District Court erred in denying his motion for suppression of evidence. Before proceeding with the trial below, the District Court conducted a hearing, in the absence of the Jury, and heard evidence upon the motion.


3
There was testimony adduced upon the hearing showing that, upon a warrant, narcotic agents arrested the defendant in a garage adjacent to his home. At his request they took him into his home. There, he was informed that he was arrested for violation of the narcotic statutes. The agents then asked him if he had any objection to a search of his home, to which he replied that, since he was innocent, he had no objection and the agents could search. The agents started to search. (The record1 is silent as to the extent or nature of the search.) Thereupon, the defendant stated to the narcotics agents, that if they would take off the handcuffs, he would show them the narcotics he had. He then went to a cupboard, took therefrom a box containing 14½ ounces of heroin and handed the same to the narcotic agents.


4
This evidence fully sustained the holding of the District Court denying the motion to suppress.


5
Since that is the only ground of the appeal, the judgment below is affirmed.


6
Affirmed.



Notes:


1
 The record before us does not contain the trial proceedings, but only the proceedings upon the motion to suppress